DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 17/819,995. Claims 1-6 are currently pending.

Election/Restrictions
	Claims 3 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2022.

Drawings
	The drawings are objected to because in figure 6, reference number 42 on the left side of the figure appears to point to the tension member 32 and not the lateral layer 42.
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15.  The counterweight is shown as reference number 16 in figure 1 and referenced in the specification as reference number 15. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (EP 1561719 A1, Applicant’s cited prior art).
	Regarding claim 1, Honda discloses:
A load bearing member (rope 5, figure 6) for a lifting and/or hoisting system (shown in figure 1) comprising: 
	a plurality of tension members (strands 22, figure 6) arranged along a width of the load bearing member (5), each tension member including: 
	a plurality of load carrying fibers (steel wires 26, figure 6) arranged to extend in a direction parallel to a length of the load bearing member (see directions of strands 22 in figure 7); and 
	a matrix material (core material 24, figure 6) in which the plurality of load carrying fibers (26) are arranged;
	a lateral layer (woven cloth body 23, figure 6); and 
	a jacket material (coating body 13, figure 6) at least partially encapsulating the plurality of tension members (coating body 13 encapsulates strands 22).  
	Regarding claim 2, Honda further discloses:
wherein the lateral layer (23) is wrapped around one or more tension members (strands 22, figure 6) of the plurality of tension members.  
	Regarding claim 4, Honda discloses:
An elevator system (figure 1), comprising: 
	a hoistway (hoistway 1, figure 1); 
	a drive machine (driving machine 3, figure 1) having a traction sheave (drive sheave 2, figure 1) coupled thereto; 
	an elevator car (car 7, figure 1) movable within the hoistway (1); 
	a counterweight (counterweight 8, figure 1) movable within the hoistway; 
	at least one load bearing member (main rope 5, figure 1) connecting the elevator car (7) and the counterweight (8), the load bearing member being arranged in contact with the traction sheave (2) such that operation of the drive machine (3) moves the elevator car between a plurality of landings (paragraph [0009], “A car 7 and a counterweight 8 are suspended inside the hoistway 1 by the main ropes 5, and are raised and lowered by a driving force from the driving machine 3.” Lines 1-4), the at least one load bearing member (5) including: 
	a plurality of tension members (strands 22, figure 6) arranged along a width of the load bearing member (5), each tension member including: 
	a plurality of load carrying fibers (steel wires 26, figure 6) arranged to extend in a direction parallel to a length of the load bearing member (see directions of strands 22 in figure 7); and 
	a matrix material (core material 24, figure 6) in which the plurality of load carrying fibers (26) are arranged;
	a lateral layer (woven cloth body 23, figure 6); and 
	a jacket material (coating body 13, figure 6) at least partially encapsulating the plurality of tension members (coating body 13 encapsulates strands 22).  
	Regarding claim 5, Honda further discloses:
wherein the lateral layer (23) is wrapped around one or more tension members (strands 22, figure 6) of the plurality of tension members.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-3297513-A, US-6983826-B2, US-20140305744-A1, US-20150191330-A1, US-9115466-B2, US-20160060077-A1, KR-20100102169-A, DE-102010042357-A1, and CN-104649097-A are cited to show belts for elevator systems having a combination of tension members with fibers, matrix material, jackets, and at least one additional lateral layer. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654